Case: 16-17222   Date Filed: 10/30/2017   Page: 1 of 7


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-17222
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:14-cr-00048-MW-CAS-1



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                 versus

DEREK LAMAR REDDICK,

                                                       Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (October 30, 2017)

Before WILSON, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-17222     Date Filed: 10/30/2017    Page: 2 of 7


      Derek Reddick appeals his convictions for conspiracy to transport in

interstate commerce a person under 18 years of age to engage in prostitution, in

violation of 18 U.S.C. § 2423(a), and enticing or transporting a minor in interstate

commerce to engage in prostitution, in violation of 18 U.S.C. §§ 2421, 2422(a).

Specifically, Reddick challenges the district court’s denial of his motion to

suppress evidence gained through an encounter with police and an arguably illegal

search of his hotel room. First, he argues that his encounter with police was not

consensual. Second, he argues that the independent source doctrine does not apply

to evidence discovered during the execution of a search warrant for his hotel room

after an initial warrantless entry into the room. After careful consideration of the

parties’ briefs and the record, we affirm.

      A district court’s ruling on a motion to suppress presents a mixed question of

law and fact. United States v. Lopez-Garcia, 565 F.3d 1306, 1312–13 (11th Cir.

2009). We review the district court’s findings of fact for clear error and its

application of the law to the facts de novo. Id. at 1313. A clearly erroneous

factual finding occurs when we, “after reviewing all of the evidence,” are “left with

a definite and firm conviction that a mistake has been committed.” United States

v. Foster, 155 F.3d 1329, 1331 (11th Cir. 1998). We construe all facts in the light

most favorable to the prevailing party below. United States v. Jordan, 635 F.3d
1181, 1185 (11th Cir. 2011).


                                             2
               Case: 16-17222     Date Filed: 10/30/2017     Page: 3 of 7


      The Fourth Amendment protects individuals “against unreasonable searches

and seizures.” U.S. Const. amend. IV. For Fourth Amendment purposes, a seizure

has occurred “[o]nly when the officer, by means of physical force or show of

authority, has in some way restrained the liberty of a citizen.” Terry v. Ohio, 392
U.S. 1, 19 n.16, 88 S. Ct. 1868, 1879 n.16 (1968). “If a reasonable person would

feel free to terminate the encounter, then he or she has not been seized.” United

States v. Drayton, 536 U.S. 194, 201, 122 S. Ct. 2105, 2110 (2002).

      A consensual encounter—a police-citizen exchange involving no coercion or

detention—does not implicate the Fourth Amendment. Jordan, 635 F.3d at 1186.

We consider various factors in determining whether an encounter was consensual,

including: if an individual’s path is blocked; if an individual’s identification is

retained by the police; the individual’s age, education, and intelligence; the length

of the detention and questioning; the number of officers present; any display of

weapons; any physical force or touching; and the tone and language used by the

police. Id.

      Here, the district court did not clearly err when it found that Reddick’s

encounter with the police was consensual because a reasonable person in

Reddick’s position should have felt free to leave. The district court heard from several

officers and found their testimony credible. See United States v. Ramirez-Chilel, 289
F.3d 744, 749 (11th Cir. 2002) (“Credibility determinations are typically the


                                            3
                Case: 16-17222      Date Filed: 10/30/2017      Page: 4 of 7


province of the fact finder . . . .”). The critical facts included: (1) only two officers

were near Reddick, (2) Reddick initiated the contact, (3) officers used a conversational

tone, (4) Reddick’s ID was only retained for a brief time, (5) the encounter lasted around

a minute, and (6) Reddick could have walked around the officers.

       Reddick argues that the district court ignored several facts in its decision,

including that: the encounter occurred at night, the hotel had a cramped layout,

Reddick was aware of the presence of several other officers, and the officers were

armed. Although the district court may have been able to find these facts

persuasive, it did not. “Where the evidence has two possible interpretations, the

district court’s choice between them cannot be clearly erroneous.” Foster, 155
F.3d at 1331. Accordingly, the district court did not clearly err when it found that

the encounter was consensual.

       Next, Reddick argues that the district court erred when it denied his motion

to suppress because it determined that the evidence seized after a potentially illegal

search of his hotel room was admissible under the independent source doctrine. 1

       The independent source doctrine is an exception to the warrant requirement.

It states that “evidence obtained from a lawful source that is independent of any

Fourth Amendment violation is admissible.” United States v. Noriega, 676 F.3d
1
  The government argues in the alternative that the independent source rule is not necessary
because Jasmine Davis had apparent authority to consent to the initial search of Room 212. We,
like the district court, need not decide consent on appeal because the independent source rule
provides an adequate exception to the warrant requirement.
                                              4
                Case: 16-17222       Date Filed: 10/30/2017      Page: 5 of 7


1252, 1260 (11th Cir. 2012). It requires a two-step test. First, we “excise from the

search warrant affidavit any information gained during the arguably illegal initial

[search] and determine whether the remaining information is enough to support a

probable cause finding.” Id. Second, if the remaining information supports

probable cause, we determine “whether the officer’s decision to seek the warrant

was prompted by what he had seen during the arguably illegal [search].” Id.

(internal quotation marks omitted). The evidence seized under the warrant is

admissible if the officer would have sought the warrant even without the initial

illegal search. Id. at 1260–61. “This is a question of fact.” United States v.

Barron-Soto, 820 F.3d 409, 415 (11th Cir. 2016) .

       In addition to containing references to evidence arguably seized in violation

of the Fourth Amendment, the search warrant affidavit also contained an important

misstatement—that Reddick paid for Room 211, the hotel room where a minor was

engaging in prostitution.2 A search warrant must be voided and the fruits of the

search excluded if the search warrant affidavit contained a statement made with

deliberate falsity or reckless disregard for the truth, and the affidavit’s remaining

content does not establish probable cause. Madiwale v. Savaiko, 117 F.3d 1321,

1326 (11th Cir. 1997).


2
 We agree with the district court that the statement regarding payment of Room 211 is the only
material misstatement contained in the affidavit. The other misstatements and omissions do not
need further analysis.
                                               5
               Case: 16-17222     Date Filed: 10/30/2017   Page: 6 of 7


      Even if the affidavit could not establish probable cause without inclusion of

the misstatement, it was not made with deliberate falsity or reckless disregard for

the truth. The district court correctly pointed out that the “truth—that Reddick had

rented out Room 212 and [Christine] Thurman had rented out Room 211, and that

Reddick and Thurman were in some way together—was hardly less incriminating”

than the misstatement. The district court also credited Osborn, the officer who

wrote the affidavit, for his “forth-rightness in acknowledging the mistake.” See

Ramirez-Chilel, 289 F.3d at 749. And Reddick failed to provide any evidence that

the misstatement was more than an innocent or negligent mistake. Thus, the

district court did not clearly err in finding that the misstatement was not made with

deliberate falsity or reckless disregard for the truth.

      The district court properly removed from the affidavit all references to

evidence arguably seized in violation of the Fourth Amendment. This included the

minor’s Florida ID card and school identification card. The misstatement did not

need to be removed from the affidavit.

      After all the necessary information is excised from the search warrant

affidavit, we must determine whether the remaining information is enough to

support a probable cause finding. Probable cause exists when “there is a fair

probability that contraband or evidence of a crime will be found in a particular

place.” Illinois v. Gates, 462 U.S. 213, 238, 103 S. Ct. 2317, 2332 (1983).


                                            6
              Case: 16-17222     Date Filed: 10/30/2017    Page: 7 of 7


      Here, the facts remaining in the affidavit include: (1) a minor was engaging

in prostitution in a room without any personal belongings, (2) the room and the

room across the hall were paid for by Reddick, and (3) Reddick’s phone was used

to place online ads for sexual encounters with the minor. We agree with the

district court that these facts support probable cause. See United States v. Albury,

782 F.3d 1285, 1292 (11th Cir. 2015) (stating that although a probable cause

determination is subject to plenary review, we must give great deference to a lower

court’s determination that the totality of the circumstances supported a finding of

probable cause).

      Finally, we conclude that the district court did not clearly err in finding that

the officers’ decision to seek the warrant for Room 212 was not prompted by what

he learned from the arguably illegal search. Officers made clear while

interviewing the minor—much of which occurred before the entry into Room

212— that they intended to get a search warrant for that room and any other room

in order to find evidence. Also, officers had probable cause before entering Room

212, as shown by the correctly excised affidavit. We cannot say that the district

court’s finding was clearly erroneous. Thus, the district court did not err when it

determined that the evidence seized after a potentially illegal search was

admissible under the independent source doctrine. Accordingly, we affirm.

      AFFIRMED.

                                          7